Citation Nr: 0700773	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  97-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint (TMJ) syndrome with myofascial pain 
syndrome for the period October 2, 1995, to January 6, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
TMJ syndrome with myofascial pain syndrome for the period 
subsequent to January 7, 2004.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
TMJ with myofascial pain syndrome with an evaluation of 20 
percent effective date of October 2, 1995.

In August 2001 the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

In January 2002, October 2003, and July 2004 the Board 
remanded the case for further development.  

In a rating decision dated in February 2003 the veteran was 
granted a total disability rating based on individual 
unemployability (TDIU) with an effective date of April 21, 
1997.

In a rating decision dated in March 2004 the RO increased the 
veteran's rating for TMJ syndrome with myofascial pain 
syndrome from 20 percent to 30 percent, effective July 7, 
2004.






FINDINGS OF FACT

1.  The evidence reveals that the veteran had maximum inter-
incisal opening of 28 millimeters (mm.) until July 7, 2004, 
when VA examination found maximum incisal to incisal opening 
limited to 18 mm.

2.  The veteran has 7 mm. of lateral movement to the left 
from midline with pain, and 5 mm. of lateral movement to the 
right


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for TMJ 
syndrome with myofascial pain syndrome for the period 
beginning October 2, 1995, to January 6, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2006). 

2.  The criteria for a rating in excess of 30 percent for TMJ 
syndrome with myofascial pain syndrome beginning January 7, 
2004, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, the Court held that compensation for 
service-connected injury is limited to those claims which 
show present disability.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Rather, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also Johnson v. Brown, 9 Vet. App. 
7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The provisions of 38 C.F.R. 
§§ 4.45 and 4.59 pertain to limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting 
and standing, and weight-bearing are also related 
considerations.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Board notes that weakness is as important as limitation 
of motion, and that a part which becomes disabled on use must 
be regarded as seriously disabled.  However, a little-used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  

Injuries of the mouth are rated based on disfigurement and 
impairment of the function of mastication.  38 C.F.R. § 
4.114, Diagnostic Code 7200.  Applicable rating criteria are 
as follows:

Diagnostic Code 9905 provides for evaluation of 
temporomandibular articulation based on limited motion of 
inter-incisal range: 
0 to 10 mm		40 percent 
11 to 20 mm	30 percent 
21 to 30 mm	20 percent 
31 to 40 mm.	10 percent 
Range of lateral excursion:  
0 to 4 mm		10 percent 
Note:  Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.

Diagnostic Codes 9906 and 9907 provide for evaluations based 
on loss of whole or part of ramus or loss of substance of 
ramus.  38 C.F.R. § 4.150. 

Facts & Analysis.  VA examination done in September 1996 
found "no loss of substance or structure throughout the 
[veteran's] head and neck area or the maxilla or the 
mandible."  Accordingly, evaluation of the veteran's jaw 
disorder under Diagnostic Codes 9906-9907 is not warranted.

VA examination done in March 2002 found maximum inter-incisal 
opening of 28 mm.  This comports with a rating of 20 percent 
under Diagnostic Code 9905.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.  VA examination done on January 7, 2004, found 
maximum incisal to incisal opening in the anterior of 
approximately 15 mm. without pain, increasing to 
approximately 18 mm. with pain.  This comports with a rating 
of 30 percent under Diagnostic Code 9905.  Accordingly, a 
rating of 20 percent for TMJ is warranted from October 2, 
1995 (the date that service connection was granted), until 
January 7, 2004, when a rating of 30 percent is appropriate.

In addition to the above findings, lateral movements were 
reported as 7 mm. to the left from midline with pain, and 5 
mm. to the right, also with pain.  These findings are not 
sufficient for a compensable rating under Diagnostic Code 
9905, which provides for an additional 10 percent rating when 
lateral movement is restricted to 0 to 4 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  

The Board has also considered an increased rating for 
functional impairment due to pain; however, the ratings 
include impairment due to pain.  Accordingly, a higher rating 
based on functional loss due to pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Inasmuch as the veteran has already been granted TDIU, 
referral to the Director of VA's Compensation and Pension 
Service for an extraschedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in February 2002 and 
October 2004 satisfied the duty to notify provisions.  
Service medical records have been obtained and made a part of 
the file.  VA treatment records have also been obtained and 
made a part of the file.  In addition, the veteran has 
undergone multiple VA examinations, the reports of which are 
of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

Note also that the letters from the RO (advising the veteran 
of his rights and responsibilities) predate the RO's 
September 2006 readjudication of his claim.  These letters 
thus comply with the sequence of events (i.e., notice letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  


ORDER

A rating in excess of 20 percent prior to January 7, 2004, 
for TMJ with myofascial pain syndrome is denied.

A rating in excess of 30 percent beginning January 7, 2004, 
for TMJ with myofascial pain syndrome is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


